DETAILED ACTION
This Final Office Action is in response to Applicant communication filed on 12/20/2021. 

Status of Claims
Applicant’s amendment amended claims 1, 3-7, 9, 15, 16, and 18-19. Claims 2, 17, and 20 were previously cancelled. Claims 1, 3-16, 18-19, and 21 are currently pending and have been rejected as follows.

Response to Amendment
The 35 U.S.C. 112(a) rejection of claims 15-16 and 18-19 is withdrawn in view of the amendments to the claims. 
The 35 U.S.C. 112(b) rejections of claims 3-7, 15-16 and 18-19 are withdrawn in view of the amendments to the claims. 
	The 35 U.S.C. 101 rejection of claims 1, 3-16, 18-19, and 21 is maintained. 
	The 35 U.S.C. 103 rejection(s) of claims 1, 3-16, 18-19, and 21 are withdrawn in view of the amendments to the claims. 

Response to Arguments
	Applicant’s arguments with respect to 35 U.S.C. 101 are fully considered but unpersuasive.Page 11 of 19US2008 17720590 5 
Applicant asserts that the claims are patent eligible because they “contain an inventive concept sufficient to transform the alleged abstract idea into patentable subject matter at least because they recite a combination of features that makes a decision simulation tool more accessible for an end user.” And “As in Data Engine, the independent claims, 1, 15, and 18 provide a technical improvement over prior-art software tools for user interactions with data. “ (Remarks P. 14-16). This argument is unpersuasive. 
Unlike the claims at issue in Data Engine, which were directed to a specific and particular manner of navigating a three-dimensional spreadsheet that improved the efficient functioning of computers by providing a technical solution to a technological problem, the claims in the instant case are merely directed to a business or mathematical solution to a business problem of simulating the effects of changes in product price on (e.g. Spec: [0002], [0014]: “that permit a product marketer to simulate pricing changes and the effects of the pricing changes on the product whose price is being changed and on other products in the product line. The products can vary significantly in prices across the line. The disclosed computerize techniques address a fundamental problem of product line pricing, faced by online sellers and offline sellers….The matrix may then be employed by the simulator to provide insights to a product marketer about the effects of various price changes.”). There are no details of “navigating” the interface recited to provide an improvement in the functioning of the computer or interface itself, instead the claims recite the calculation and output of result data, i.e. a “matrix”/ table of values and “simulation result”, based on input variables specified by a user which is part of the abstract idea itself and the claims merely recite the use of a general purpose computer as a tool to “apply” the abstract idea by “configuring a display to display an input interface” with the data output and receiving the data input “via a dropdown menu in the input interface”. Finding that the “reconfigure the display device to further display a simulation result” is merely the outputting of additional results based on new input variables and thus further amounts to the use of a general purpose computer as a tool to apply the abstract idea (MPEP 2106.05(f)). Additionally, the “display” and “interface” elements in the claims merely attempt to limit the abstract idea of simulating price changes and effects on products to a particular technological environment/field of use of receiving input and displaying output data in a graphical user interface including using “dropdown menus” which are also further merely insignificant extra-solution activity, i.e. data gathering or output activity. Therefore, the aforementioned elements fail to integrate the recited abstract idea into a practical application or necessitate a conclusion that the claims amount to significantly more. 
Applicant asserts “The decision simulation tool described in claim 1, including the claimed displayed matrix and reconfiguring of the display responsive to an input, provides notable benefits to a user interface.” (Remarks P. 16) however the benefits referenced by Applicant are directed to business management benefits/improvements of providing the 
Applicant asserts that “The computer technology implements the modeling and user interface techniques and overcomes a problem specifically arising in the realm of computer networks for simulating changes to data, including visualization of calculated data for multiple percentage changes of multiple products in with respect to multiple other products in a culled product group.” (Remarks P. 16). Examiner respectfully disagrees. The simulation/calculation of data including effects of price changes, e.g. using mathematical models, and the visualization of the results of this simulation/calculation, e.g. as charts or graphs, is not a problem necessarily rooted in computer technology but is instead a business practice existing prior to computer technology. 
	For at least these reasons, Applicant’s arguments are unpersuasive and the 35 U.S.C. 101 rejection is maintained. See rejection for further detail. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 3-16, 18-19, and 21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Here, under considerations of the broadest reasonable interpretation of the claimed invention, Examiner finds that the Applicant invented a simulation tool (i.e. computer system), method, and non-transitory computer-readable medium for simulating/calculating effects of price changes on quantity sold of products by generating a cross-product price elasticity model based on dependencies between products in a selected product group. Examiner formulates an abstract idea analysis, following the framework described in “The 2019 Revised Patent Subject Matter Eligibility Guidance”, as follows:

Step 1: The claims are directed to a statutory category, namely a “computer based decision simulation tool” (claims 1, 3-14, 21), a “method” (claims 15-16) and a “non-transitory computer-readable media” (claims 18-19).
Step 2A – Prong 1: The claims are found to recite limitations that set forth the abstract idea(s), namely in independent claim 1:
… [storing] sales data for a plurality of products in a product line of a single brand, the sales data organized to include quantity sold, selling price and sale date of a product over a period of time, at a predetermined level of temporal granularity; 
retrieve …selected portions of the sales data describing a selected product group from the plurality of products in the product line;
combine the selected portions of the sales data based on an aggregation time unit of the temporal granularity, wherein each respective product of the selected product group has a constant selling price during the aggregation time unit;
calculated a minimized set of feature selection model parameters to identify dependencies among products within the selected product group, wherein the period of time is a feature via which the dependencies among the products are identified, wherein each dependency indicates an effect of a respective product in the selected product group on an additional product in the selected product group;
generate a culled product group by removing, from the selected product group, a particular product responsive to determining that the particular product has a respective dependency that indicates a lack of effect of the particular product on all other products in the selected product group; 
generate, subsequent to generating the culled product group and based on the identified dependencies of products in the culled product group, a cross-product price elasticity model, wherein the feature selection model parameters are modeled via the cross-product price elasticity model to identify a percentage change in quantity sold of a focal product in the culled product group with respect to the constant selling price during the aggregation time unit and a simulated price change of each product in the culled product group; 
calculate the percentage change in quantity sold of each product in the culled product group with respect to each product in the culled product group; 
[output] a matrix, the matrix including:  
(a) matrix elements that indicate respective ones of the products in the culled product group, each matrix element displayed having a size and a color indicating the dependencies of the products in the culled product group, and 
(b) blank elements corresponding to respective additional ones of the products in the culled product group, each blank element indicating a lack of impact by the simulated price change; 
Receive…a simulation input indicating (i) the focal product in the culled product group and (ii) a price change of the focal product; 
responsive to the simulation input, [update the calculation(s) and provide] a simulation result indicating simulated effects of the indicated price change on one or more additional products in the culled product group where the simulated effect is calculated via the cross-product price elasticity model; 
provide the calculated percentage change …[to] update pricing data of one or more products based on the calculated percentage change in quantity sold of each product in the culled product group. 
And in independent claims 15 and 18:
receiving… sales data for the line of products, the sales data comprising quantity sold, selling price and sale date of each product within a selected product group from the line of products over a period of time, at a predetermined level of temporal granularity; 
temporally aggregating the sales data based on an aggregation time unit of the temporal granularity, wherein each respective product of the selected product group has a constant selling price during the aggregation time unit; 
calculating a minimized set of feature selection model parameters for identifying, within the sales data, dependencies among products within the selected product group, wherein the period of time is a feature via which the dependencies among the products are identified, wherein each dependency indicates an effect of a respective product in the selected product group on an additional product in the selected product group; 
generating a culled product group by removing, from the selected product group, a particular product responsive to determining that the particular product has a respective dependency that indicates a lack of effect of the particular product on all other products in the selected product group; 
generating, subsequent to generating the culled product group and based on the dependencies of products in the culled product group, a cross-product price elasticity model, wherein the feature selection model parameters are modeled via the cross-product price elasticity model to identify percentage change in quantity sold of a focal product in the culled product group with respect to the constant selling price during the aggregation time unit and a simulated price change of each product in the culled product group; 
[output] the matrix including:
(a) matrix elements that indicate respective ones of the products in the culled product group, each matrix element displayed having a size and a color indicating the dependencies of the products in the culled product group, and
(b) blank elements corresponding to respective additional ones of the products in the culled product group, each blank element indicating a lack of impact by the simulated price change; 
Receiving…a simulation input indicating (i) a first product, in the culled product group, for simulation with the cross-product price elasticity model to calculate an effect of price changes of other products in the culled product group on quantity sold of the first product for analysis and (ii) a price change of the first product;
Responsive to the simulation input [update the calculation(s) and provide] a simulation result indicating simulated effects of the indicated price change on one or more additional products in the culled product group where the simulated effect is calculated via the cross-product price elasticity model; 
providing…the calculated effect …[to] update pricing data of the first product based on the calculated effect of the price changes of the other products. 
Dependent claims 3-14, 16, and 19 recite the same or similar abstract idea(s) as independent claims 1, 15, and 18 with merely a further narrowing of the abstract idea(s) to particular types of information input and output as part of the abstract idea, the type of mathematical model/calculations performed to calculate cross elasticity, i.e. using a regression analysis, and analysis/data evaluation steps for identifying the dependencies between products (claim 21) which are further part of the abstract idea, specifically: 
In dependent claim 3: generate the cross-product price elasticity model via a regression analysis as a function of time and prices of the focal product with respect to changes in prices of other products, and a random error variable. 
In dependent claim 4: wherein for the focal product, the regression analysis is employed to perform feature selection to arrive at the cross-product price elasticity model, wherein the feature selection comprises statistically choosing from among products in the selected product group for which their prices affect the quantity sold for the focal product. 
In dependent claim 5: wherein the regression analysis performs estimation and variable selection simultaneously.
In dependent claim 6: wherein the regression analysis employs a linear demand curve.
In dependent claim 7: wherein the regression analysis employs a log linear demand curve.
In claim 8: wherein the level of temporal granularity coincides with the period of time and the aggregation time unit is a smallest contiguous unit of the period of time during which the selling price of the product remains constant.
In claim 9: wherein the simulation input specifies: the focal product for simulation, a current price of the focal product for simulation, a change in price of the focal product for simulation, and a current price of a related product; providing the simulation input to the cross-product price elasticity model to obtain effects of price changes of products in the product line on the focal product for simulation; and generating visual indications of the effects of price changes of products in the product line on the focal product for simulation. (noting that under BRI the “generating visual indications” includes merely the plotting/drawing of graphs of the simulated/calculated result of the mathematical modelling (e.g. see dependent claim 10) and thus is still part of the abstract idea)
In claim 10: wherein the visual indications comprise a graph that shows modeling of quantity as a function of only price.
In claim 11: wherein the visual indications comprise a graph that shows for a selected product a demand curve with a temporal effect.
In claim 12: wherein the visual indications comprise a graph that shows for a selected product a demand curve with temporal effect and related product price.
In claim 13: wherein the visual indications comprise a graph that shows values indicative of cross-product elasticities.
In claim 14: wherein the sales data… is aggregated temporally as a function of change in price to the products in the product line.
In claim 16: further comprising: responding to user inputs that select a second product, in the culled product group, for simulation with the cross-product price elasticity model to provide visual indications of effect of price changes of the second product for analysis on other products in the culled product group.
In claim 19: further comprising: responding to user inputs that select a second product, within the line of products, for simulation with the cross-product price elasticity model to provide visual indications of effect of price changes of the second product for analysis on other products in the product line.
In claim 21: generate the cross-product price elasticity model by: determining, in the identified dependencies, a first dependency and a second dependency, wherein the first dependency and the second dependency occur over the period of time; responsive to determining that the first dependency indicates an effect between a changed selling price of a first product and a changed quantity sold of a second product, including the first product in the culled product group; and responsive to determining that the second dependency indicates a lacking effect between a changed selling price of a third product and a changed quantity sold of any additional product in the selected product group, omitting the third product from the culled product group.

The identified limitations above for claims 1, 3-16, 18-19, and 21 falling well-within the groupings of subject matter identified by the courts as being abstract concepts, specifically the claimed determining of dependencies/calculating of cross elasticities for a group of dependent products in a product line and simulating/calculating effects on the quantity sold of a selected product based on price changes of other products utilizing a generated mathematical model based on the determined dependencies between products of a selected product group, is found to correspond to the category of: 
“Certain methods of organizing human activity – fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions)” because the calculation and use of cross elasticity/product dependencies and price changes to determine effects on demand/quantity sold for a product for use in price updating is a fundamental economic principle and/or performed as part of commercial/sales activities (Specification at least [0002] and [0014]). 
Additionally, the abstract idea(s) identified above are also found to fall well within the categories of “(c) Mental processes – concepts performed in the human mind (including an observation, evaluation, judgement, opinion)” and “(a) Mathematical Concepts – mathematical relationships, mathematical formulas or equations, mathematical calculations” because the claimed limitations identified above, including aggregation of sales data and identification of product dependencies to generate a “culled product group” used to create a price elasticity model, using regression, and used to simulate/calculate effects of price changes on a product quantity [using the calculated elasticities] and generation of a matrix of the dependencies/cross-elasticities, are mathematical calculations and/or mental processes including data observations, evaluations, and/or judgements and opinions, capable of being performed mentally or with the aid of pen and paper, finding that the generation and “display” of the matrix of product dependencies / calculated elasticities  (e.g. Drawings Fig. 6) is capable of being determined mentally and drawn using pen and paper and thus still falls within the abstract idea categor(ies). 
Step 2A – Prong 2: Claims 1, 3-16, 18-19, and 21 are found to clearly be directed to the abstract idea identified above because the claims, as a whole, fail to integrate the claimed judicial exception into a practical application, specifically the claims recite the additional elements of:
“A computer based decision simulation tool comprising: data storage… and one or more processing units capable of executing computer-executable instructions included in a cross-elasticity pricing determination module (“CEPD module”) operatively coupled to the data storage, the computer-executable instructions included in the CEPD module configured to…” (claims 1, 3-14 and 21) that includes retrieving sales data from “data storage” (claim 1, 14), “configure a display device to display an input interface and a matrix” (claim 1, 15, and 18),  “receive, via a dropdown menu in the input interface, a simulation input” (claim 1, 15, and 18),  “responsive to the simulation input, reconfigure the display device to further display a simulation result” (claim 1, 15, and 18), “A computer [implemented method]” (claim 15) that includes “responding to user inputs” [via the computer] (claims 16), and “A non-transitory computer-readable media storing instructions causing a computer to perform operations” (claim 18) that includes “responding to user inputs” [via the computer] (claim 19) that merely amount to generic computer components, e.g. processor, memory, and display (Specification: [0046]-[0052]) used to apply the recited abstract idea on a general purpose computer including receiving user input data selections to perform the simulation/modeling and outputting the results of the simulation, i.e. providing to “a sales system” (claims 1, 15, and 18), “displaying” via an “input interface” (claims 1, 15, and 18), and “visual” indications, e.g. suggesting use of a GUI to output the result data to a user (claims 9-13, 16, and 19), and thus fails to integrate the abstract idea into a practical application (2019 Revised Guidance at 55; MPEP 2106.05(f)), furthermore the “configuring a display to display an input interface” with the data output, receiving the data input “via a dropdown menu in the input interface”, and “reconfigure the display device to further display a simulation result”, i.e. merely the outputting/display of additional results based on new input variables,  merely attempt to limit the abstract idea of simulating price changes and effects to a particular technological environment/field of use of receiving input and displaying output data in a graphical user interface using “dropdown menus” (MPEP 2106.05(h)) and/or is further merely insignificant extra-solution activity, e.g. data gathering or output activity (MPEP 2106.05(g)), therefore the aforementioned additional elements fail to integrate the abstract idea into a practical application; 
The claims further reciting the “provide the calculated percentage change to a sales system that is configured to automatically update pricing data…” (claims 1, 15, and 18) and “receiving, from a sales system, sales data…” (claim 15, 18), however the aforementioned elements of receiving sales data from and providing effect and pricing data to a “sales system” is found to at most amount to insignificant extra-solution activity because the providing and receiving of data from a separate “system” is understood to be directed to 
Step 2B: Claims 1, 3-16, 18-19, and 21 do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements as described above with respect to Step 2A Prong 2 merely amount to a general purpose computer used to apply the abstract idea in a technological environment (MPEP 2106.05(f)) including attempting to limit the abstract idea to a particular field of use of displaying the results of the analysis in a graphical user interface (MPEP 2106.05(h)), and performs insignificant extra-solution activity, i.e. receiving of sales data from a “sales system” (claims 15 and 18) and providing of the calculated effect data “to a sales system configured for automatically updating pricing data”(claims 1, 15, and 18) and receiving manual input via an input interface and drop-down menu (claims 1, 15, and 18), (MPEP 2106.05(g)) which are further merely well-understood, routine, and conventional activit(ies) as evidenced by MPEP 2106.05(d)(II) (describing conventional activities that include transmitting and receiving data over a network, electronic recordkeeping, storing and retrieving information from memory) and “The Windows Interface Guidelines – A Guide for Designing Software”, Microsoft Windows, February 1995, https://www.ics.uci.edu/~kobsa/courses/ICS104/course-notes/Microsoft_WindowsGuidelines.pdf: (e.g. Chapter 7: P.97-99: “A menu bar, one of the most common forms of a menu, is a special area displayed across the top of a window directly below the title bar (as shown in Figure 7.1). A menu bar includes a set of entries called menu titles. Each menu title provides access to a drop-down menu composed of a collection of menu items, or choices.”, “Common Drop-down Menus This section describes the conventions for drop-down menus commonly used in applications.”). Therefore, similarly the combination and arrangement of the above identified additional elements when analyzed under Step 2B also fails to necessitate a conclusion that the claims amount to significantly more than the abstract idea directed to generating a model based on cross elasticity calculations to simulate effects of price changes on quantity sold for a selected product. 
	Claims 1, 3-16, 18-19, and 21 are accordingly rejected under 35 USC § 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea(s)) without significantly more.

MPEP § 2106
https://www.uspto.gov/patent/laws-and-regulations/examination-policy/subject-matter-eligibility
http://ptoweb.uspto.gov/patents/exTrain/101.html


Reasons for Overcoming the Prior Art
None of the prior art of record, taken individually or in combination, teach or reasonably suggest the combinations of elements in independent claims 1, 15, and 18 for simulating effects of price changes of products in a culled product group, i.e. a subset of products having dependencies within a selected product group for simulation, on the quantity sold of a focal product using a cross-product price elasticity model generated based on a calculated minimized set of feature selection parameters identifying dependencies among products and displaying a matrix of the dependencies between products in the culled product group including: “(a) matrix elements that indicate respective ones of the products in the culled product group, each matrix element displayed having a size and a color indicating the dependencies of the products in the culled product group, and (b) blank elements corresponding to respective additional ones of the products in the culled product group, each blank element indicating a lack of impact by the simulated price change;”. The prior art references most closely resembling Applicant’s claimed invention are as follows:
The prior art previously made of record including Cereghini et al. US 20080033788 A1, Wu et al.US 8140381 B1, Smith et al. US 20170116653 A1, and McCauley et al. US 20100306031 A1, as described in detail in the previous office action(s), which fail to teach or reasonably suggest, either individually or in combination, the combination of elements in the claims including at least : displaying a matrix of the dependencies between products in the culled product group including: “(a) matrix elements that indicate respective ones of the products in the culled product group, each matrix element displayed having a size and a color indicating the dependencies of the products in the culled product group, and (b) blank elements corresponding to respective additional ones of the products in the culled product group, each blank element indicating a lack of impact by the simulated price change;”. 
Gange US 20140108097 A1, although Gange describes displaying a variety of charts/graphs of price analysis factors and reports including a price vs elasticity graph “(a) matrix elements that indicate respective ones of the products in the culled product group, each matrix element displayed having a size and a color indicating the dependencies of the products in the culled product group, and (b) blank elements corresponding to respective additional ones of the products in the culled product group, each blank element indicating a lack of impact by the simulated price change;” (e.g. as represented in Drawings Fig. 6)
Shpanya et al. US 20170109767 A1: describing a dynamic pricing system including visualization of the competitive landscape using a heat map of competitive index, i.e ratio of seller’s prices of competitors in a matrix of product categories and competitors (Fig. 24)
US 8140381 B1 describing a price forecasting and simulation system including generating visualizations and graphs of the modeled parameters for price optimization including forecasted benefits, e.g. effects on profit, including emphasizing component effects using different colors, e.g. c.50:36-44 and Fig. 34
Wagner US 20150088609 A1 describing system and methods for utilizing a multinomial logit to predict probabilities of consumer purchasing behaviors; 
P. Songsangyos, S. Iamamporn and T. Kongsomlap, "A development of decision support system model for sale planning," 2015 International Conference on Science and Technology (TICST), 2015, pp. 332-335, doi: 10.1109/TICST.2015.7369381.: describing a decision support tool for sales planning including allowing the user to adjust and simulate effects of price and unit changes on sales;
Z. Chiang, "The Pricing Strategy in Chain Store Operation Simulation System Based on Decision Tree," 2011 Fourth International Joint Conference on Computational Sciences and Optimization, 2011, pp. 392-395, doi: 10.1109/CSO.2011.280.: 
E. B. Krasteva, M. G. Singh, G. R. Sotirov, J. C. Bennavail and N. C. Mincoff, "Model building for pricing decision making in an uncertain environment," Proceedings of IEEE International Conference on Systems, Man and Cybernetics, 1994, pp. 194-199 vol.1, doi: 10.1109/ICSMC.1994.399835.: describing pricing decision making utilizing simulation/what-if analysis and forecasting of sales-price response using fuzzy modeling utilizing parameters including  cross-elasticity for estimating effects between changes in price for focal and competing products on the sales amount of products

Furthermore, neither the prior art, nature of the problem, nor knowledge of a person having ordinary skill in the art provides for any predictable or reasonable rationale to combine prior art teachings to render the claimed invention obvious.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHELBY A TURNER whose telephone number is (571)272-6334. (via email: Shelby.Turner1@uspto.gov “without a written authorization by applicant in place, the USPTO will not respond via internet e-mail to an Internet correspondence” MPEP 502.02 II). The examiner can normally be reached on M-F 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O’Connor can be reached on (571) 272-6787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHELBY A TURNER/Primary Examiner, Art Unit 3624